Citation Nr: 1141361	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right ankle injury.

2. Entitlement to service connection for back arthritis, to include as secondary to residuals of a right ankle injury.

3. Entitlement to service connection for arthritis of both shoulders, to include as secondary to residuals of a right ankle injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to May 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  This matter was previously before the Board in July 2010, when it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further on his part action is required.


REMAND

While there has been substantial compliance with the Board's instruction in the July 2010 remand, information added to the record while the case was on remand necessitates another remand for development of evidence.  

Specifically, when the case was previously before the Board, a notation in the Veteran's treatment records indicated that he had not sought Social Security Administration (SSA) disability benefits.  Consequently, there was no need for development for records pertaining to such claim.  However, on September 2010 VA examination (pursuant to the Board's remand), it was noted that the Veteran was "In process of claiming social security."  SSA records (and the medical records underlying any SSA determination are constructively of record.   In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  As the Board is unable to find that SSA records would not in the instant case help the Veteran to substantiate hic claims, development for the records is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits (i.e., the determination and copies of all medical records considered in connection with the determination).  If such records are unavailable, the reason for their unavailability must be explained.  

2.  The RO should undertake any further development suggested by the records received from SSA, and then re-adjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

